DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,3,5,6,8-10,13 and 16-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greis (4,322,961) in view of Allart (6,748,961).  Greis discloses a support structure (1) and first and second members (15) connected to the support structure (Fig. 1) at spaced apart locations (left and right side of support structure; Fig. 1) and being movable relative to the support structure toward and away from one another (col. 4, lines 44-45).  Greis discloses a pressure vessel (39) operative to receive a pressurized fluid (pressure lines shown in Fig. 3), the pressure vessel being anchored to the first member (connected to right member, 15; Fig. 1), the pressure vessel (39) having an extendable piston (40).  Greis discloses first and second thread rolling structures (wheels; 28) carried by the first and second members (15) on pillow blocks (34).  Greis discloses a linking structure (22,23,24,42,43) coupled between the extendable piston (40) and the second member (left member 15; Fig. 1) and being threadingly adjustable (threaded rod 22) to retract and extend the piston to bring the first and second members toward and away from a workpiece (29) (col. 4, lines 26-30).   
Regarding claim 3, the first and second members (15) are elongated arms (Fig. 5) having inner ends pivotally connected (27,44) to the support structure (1) and outer 
Greis does not disclose that the threaded structures are burnishing wheels.  Allart teaches (col. 2, lines 28-31) that a die rolling head for rolling external thread includes rolls (28L,28R) which are thread wheels, knurling wheels or burnishing wheels.  Regarding claim 8, Allart teaches (col. 2, lines 46-47 and 53-56) that the die rolling head is configured for attachment to a machine tool.  It would have been obvious to provide .
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greis in view of Allart and further in view of Rottinghaus (4,930,326).  Greis does not discloses a spring biasing the first and second members.  Rottinghaus teaches (col. 14, lines 23-27) a spring (256) for resiliently biasing a roller carrier member (244).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the first or second member of Greis with a biasing spring as taught by Rottinghaus in order to relatively bias the first and second members.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greis in view of Allart and further in view of Takagi (3,867,824).  Greis in view of Allart does not disclose multiple burnishing wheels.  Takagi teaches two wheels (17) on a member (12) and one wheel (19) on a member (13).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify Greis to have multiple wheels as taught by Takagi in order to guide and burnish a workpiece.
Claims 12,23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greis in view of Allart and further in view of Farmer et al. (4,426,869).  Greis in view of Allart does not disclose an air-hydraulic piston.  Farmer teaches an air over hydraulic piston (15) in a die rolling head having rolling wheels (3).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the piston cylinder of Greis to be an air over hydraulic piston as .
Claims 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greis in view of Allart and further in view of Goh et al. (2005/0015293).  Greis in view of Allart does not disclose a single burnishing tip wheel.  Goh teaches that it is known to construct a single burnishing tip (42) having a single burnishing wheel (51). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify Greis to include a single burnishing tip wheel as taught by Goh in order to rotate the workpiece on a lathe.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the stabilizer bar (154), second threaded draw bar (194), coupler (158) and spring structure (184,186), including the limitations of base claim 1.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725